THOMPSON, J.
We have reviewed the record and the points on appeal and find no reversible error. We write to point out that a life sentence imposed pursuant to section 921.0014(2) is not a departure sentence in support of which there must be written reasons. Such a sentence is not a departure since a plain reading of the statute authorizes the court to impose a life sentence if the defendant scores 368 or more sentencing points. Kalapp v. State, 729 So.2d 987, 24 Fla. L. Weekly D815 (Fla. 5th DCA 1999).
AFFIRMED.
W. SHARP and ANTOON, JJ., concur.